DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Group I (eyelid flipper tool) and Species A (represented by Fig. 1) in the reply filed on April 21, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb et al. (US 2008/0082057; “Korb”).
Korb discloses an eyelid flipper tool (Fig. 1b; not necessarily flipping the lid, but the shape is the same as applicants so it is understood that this device can flip the lid if placed in the right spot with the right force) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and a single longitudinal axis (axis running through the handle 105) along the length and the eyelid flipper tool comprising: a. a concave end (end 200) having a concave edge (note how the upper edge is concavely curved), a concave end width (width of 200), a concave . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to resize parts of the tool such that the concave end has, a concave end width of between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature about the single longitudinal axis between 0.75 and 1.5 inches, and wherein the convex end has a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature about the single longitudinal axis between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. For at least the concave end the dimensions shown by Korb are relatively close to what is shown in the Applicant’s device. The “convex” end of Korb is quite different since an LED is being relied upon to teach that end. However, it would be obvious to one of ordinary skill in the art to adjust the size of the handle to be bigger or smaller to fit different doctor hand sizes, when the handle size is increased this would allow for a larger LED to be placed on the device to at least stay proportional to what is shown. Simply doubling the handle size diameter would definitely start to bring the LED side into the range required by the claim. This routine and ordinary modification would “accidentally” end up reading on the claimed invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”), in view of Josephberg et al. (US 8235893; “Josephberg”).
Korb discloses an eyelid flipper tool (Fig. 1b; not necessarily flipping the lid, but the shape is the same as applicants so it is understood that this device can flip the lid if placed in the right spot with the right force) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and a single longitudinal axis (axis running through the handle 105) along the length and comprising: a. a concave end (end 200) having a concave edge (distal edge of 200 which is shown being concavely curved), a concave end width (width of 200), a concave end radius (radius at which the edge curves), and a partial concave end curvature (either the upper surface and/or the distal facing eyelid contacting surface is curved) about the single longitudinal axis.
However, Korb does not disclose a convex end of the tool that is intentionally designed with the idea of using that end for manipulating the eyelid.
Josephberg teaches a tool (Fig. 4) that has a convex end (430) having a convex edge (distal edge), a convex end width (width of the end 430), a convex end radius (radius at which the end is curved), and a partial convex end curvature (abstract mentions oblate spheroid shape) about the single longitudinal axis; wherein, the convex end width, the convex edge radius, and the partial convex end curvature about the single longitudinal axis are dimensioned to conform to the eyelid or globe of the eye (Fig. 4; abstract).

As to claim 2, Korb discloses the tool as noted above, wherein the dimensions of the tool can only be somewhat determined from the figure based on a standard sized human eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made modify the concave end (Korb end), to have a concave end width of between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature about the single longitudinal axis between 0.75 and 1.5 inches, , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note how the concave end dimensions shown by Korb are nearly identical to what is shown in the Applicant’s device (Fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the convex end (Josephberg end), to have a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature about the single longitudinal axis between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only .

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. The Applicant states that the Examiner has tacitly recognized that claim 1 requires two separate concave surfaces at the concave end 14 of the tool. However, this is not the case. The previous argument on page 7 of the non-final rejection mentions that the way the claim is worded does not require there to be two distinct concave surfaces. The main reason is due to the claim language “and a partial concave end curvature about the single longitudinal axis” with emphasis added. For sake of argument, it is safest to assume that the top and bottom surfaces of end 200 of Korb are flat as pointed out by Applicant in their cross-section drawing on page 9 of the arguments filed February 4, 2022. This makes the distal facing end the concave curving surface with the upper edge being curved as well. With this understanding, it is clear and should be undisputed that the tool has a concave end having a concave edge, concave end width, a concave end radius (see in Fig. A below). The potentially disputed part is the last portion quoted above and mentioned on page 9 of Applicant’s arguments. While the Applicant believes this is the key part that teaches their lower surface 17 to also be curved, this is not necessarily the case. As shown in Fig A below the axis runs through the device and the curvature (curved virtual line defined by the partial concave end surface) is “about” the longitudinal axis. “About” can be defined by concerning, with reference to, regarding. Therefore, since the virtual radius of curvature is a virtual circle that lies on the axis and 
This leads to the secondary issue of what is the “longitudinal axis” in the claim. In the claim, the tool has a length and a single longitudinal axis along the length. This language makes it seem that the longitudinal axis runs through the tool, like what is shown by the dark black dot on the spine of the tool in Fig. B below. This is not what is shown by Applicant’s arguments on page 9. Note that the axis is shown as being below the surface of the tool labeled as dot 23, which was not included in the original drawings. Applicant’s written specification does disclose the longitudinal axis in a different manner, as noted by Applicant’s arguments. The Applicant is trying to force the term “about the single longitudinal axis” to mean that the surface 17 creates a radius of curvature that goes around but doesn’t touch the axis. However, the language of the claim does not necessitate this to be the case. 
 

    PNG
    media_image1.png
    934
    583
    media_image1.png
    Greyscale

Fig A: Annotate Fig. 1b of Korb to help show claim limitations.


    PNG
    media_image2.png
    196
    167
    media_image2.png
    Greyscale

Fig. B: Annotated figure from Applicant’s argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775